Name: Commission Regulation (EEC) No 2002/84 of 12 July 1984 correcting Regulation (EEC) No 1931/84 altering the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/36 Official Journal of the European Communities 13 . 7. 84 COMMISSION REGULATION (EEC) No 2002/84 of 12 July 1984 correcting Regulation (EEC) No 1931/84 altering the monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 3 , Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as amended by Regulation (EEC) No 855/84, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 of 31 March 1984 (4), as last amended by Regulation (EEC) No 1931 /84 (^ ; whereas a check has revealed an error in the text of the said Regulation ; whereas, therefore, the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : Article 1 The 'United Kingdom' column of part 3 of Annex I of Regulation (EEC) No 900/84 is hereby deleted. Article 2 This Regulation shall enter into force on 13 July 1984. It shall apply, at the request of the interested party from 9 to 12 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p . 1 . I1) OJ No L 90, 1 . 4. 1984, p . 1 . 0 OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 92, 2. 4. 1984, p . 2. 0 OJ No L 181 , 9 . 7 . 1984, p . 1 .